CONFESSION OF ERROR
PER CURIAM.
We accept the Department of Revenue’s confession of error in which it concedes that the lower court erred by denying appellant’s supplemental petition for modification of child support and motion requesting paternity test following a hearing at which the appellant was unable to participate due to his incarceration. The Department acknowledges that appellant is entitled to a hearing, and that he may participate in the hearing by telephone. We reverse and remand this cause for a new hearing and for further proceedings consistent herewith.

Reversed and Remanded.

MAY, C.J., DAMOORGIAN and CONNER, JJ., concur.